Citation Nr: 0914833	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic mydriasis and cataract of the right eye.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from May 1963 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified before the undersigned at a 
Board hearing which was conducted at the RO in February 2009.

In December 2008, the Veteran raised a claim of entitlement 
to service connection for bilateral glaucoma.  As this matter 
has not been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for post-traumatic mydriasis and cataract of the right eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During the appeal period, the Veteran's service-connected 
bilateral hearing loss has demonstrated exceptional patterns 
of hearing impairment and has been productive of, at most, 
Level VI hearing acuity in the right ear and Level VII 
hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for bilateral hearing loss, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2004 and April 2006.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  A letter satisfying the requirements of 
Vazquez was sent to the Veteran in August 2008.

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the August 2008 
notice was provided to the Veteran, the claim was 
readjudicated in a November 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  VA medical records have been associated with the 
claims file and the Veteran has been afforded VA 
examinations.  The Veteran submitted evidence directly to the 
Board in February 2009 which had not been reviewed by the RO 
but the evidence was accompanied by a waiver review by the 
RO.  That evidence is also not pertinent to the issue being 
considered in this decision.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue decided herein for which attempts to obtain the 
evidence have not been made.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

General increased rating criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Competency of lay statements

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Further, lay persons are capable to state their 
observations.  However, while the Veteran is competent to 
report what comes to him through his senses and lay persons 
can state their observations, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, , 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report having decreased hearing.  
He is also credible in those statements.  However, he is not 
competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise which he does not possess.  

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran submitted his claim for an increased rating for 
his service-connected hearing loss in April 2005.  He has 
been afforded two VA examinations to evaluate his disability.  

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
80
85
LEFT
55
65
80
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone loss was 73 decibels in the right ear 
and 73 decibels in the left ear.  When 73 decibels is 
combined with a speech discrimination score of 94 percent 
under Table VI, the resulting Roman Numeral is II for the 
right ear.  When 73 decibels is combined with a speech 
discrimination score of 92 percent under Table VI, the 
resulting Roman Numeral is II for the left ear.  When Roman 
Numeral II is combined with Roman Numeral II under Table VII, 
the resulting evaluation is non-compensable.  

The Board's analysis does not end here, however, because the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more for 
both ears.  Accordingly, the alternate method of rating 
exceptional patterns of hearing under 38 C.F.R. § 4.86(a) 
applies.  Under this method, the Roman numeral designation 
for hearing impairment may be derived from either Table VI or 
Table Via of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Here, the average pure tone threshold of 73 
decibels warrants a designation of Roman Numeral VI under 
Table Via for both ears.  When Roman Numeral VI is combined 
with Roman Numeral VI under Table VII, the resulting 
evaluation is 30 percent.  

On the authorized audiological evaluation in September 2008, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
80
75
90
LEFT
60
60
85
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 70 percent in the left ear.  
The average pure tone loss was 76 decibels in the right ear 
and 80 decibels in the left ear.  When 76 decibels is 
combined with a speech discrimination score of 84 percent 
under Table VI, the resulting Roman Numeral is  III for the 
right ear.  When 80 decibels is combined with a speech 
discrimination score of 70 percent under Table VI, the 
resulting Roman Numeral is V for the left ear.  When Roman 
Numeral III is combined with Roman Numeral V under Table VII, 
the resulting evaluation is 10 percent.  

Applying the alternate method of rating exceptional patterns 
of hearing under 38 C.F.R. § 4.86(a), the puretone threshold 
average of 76 decibels warrants a designation of Roman 
Numeral VI for the right ear under table Via.  The puretone 
threshold average of 80 decibels warrants a designation of 
Roman Numeral VII for the left ear under table Via.  When 
Roman Numeral VI is combined with Roman Numeral VII under 
Table VII, the resulting evaluation is 30 percent.  

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting no more than a thirty percent 
rating throughout the appeal period.  The Veteran is rated 
based on a mechanical application of the rating criteria.  
Therefore, the objective evidence is more persuasive with 
regard to the level of disability under the Rating Schedule 
as it specifically pertains to that rating criteria.  

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the Veteran's hearing loss 
disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. § 
5107(b).  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
loss of hearing acuity with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the hearing loss itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER


Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.  


REMAND

During the course of his February 2009 personal hearing, the 
Veteran indicated that he had undergone eye surgery a week 
earlier.  He stated that the surgery involved his tear ducts 
and eye muscle.  He intimated that the surgery was 
necessitated, in part, by his service connected post-
traumatic mydriasis and cataract of the right eye.  He 
reported that the surgery was conducted at Madigan Army 
Medical Center, Fort Lewis, and that his treating VA 
physician had referred him for that surgery.  The record was 
held open for 30 days to give the Veteran an opportunity to 
submit records related to the surgery and his post-surgery 
recovery.  No such evidence was received.  Nevertheless, 
Federal records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The records from 
Madigan Army Medical Center and the Tacoma VA Medical Center 
(VAMC) must therefore be obtained.

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
Veteran's treatment at the Tacoma VAMC 
and Madigan Army Medical Center from June 
2008 to the present.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

2.  Upon receipt of the above evidence, 
the RO/AMC should consider whether any 
additional development is warranted, to 
include conducting a current examination 
of the eyes.

3.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case in November 2008, and 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


